UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto. Commission File Number Exact name of registrants as specified in their charters, states of incorporation, addresses of principal executive offices, and telephone numbers I.R.S. Employer Identification Number 1-15929 Progress Energy, Inc. 410 South Wilmington Street Raleigh, North Carolina 27601-1748 Telephone:(704) 382-3853 State of Incorporation: North Carolina 56-2155481 1-3382 Carolina Power & Light Company d/b/a Progress Energy Carolinas, Inc. 410 South Wilmington Street Raleigh, North Carolina27601-1748 Telephone:(704) 382-3853 State of Incorporation: North Carolina 56-0165465 1-3274 Florida Power Corporation d/b/a Progress Energy Florida, Inc. 299 First Avenue North St. Petersburg, Florida33701 Telephone:(704) 382-3853 State of Incorporation: Florida 59-0247770 NONE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether each registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrants were required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Progress Energy, Inc. (Progress Energy) Yes x No o Carolina Power & Light Company (PEC) Yes x No o Florida Power Corporation (PEF) Yes x No o Indicate by check mark whether each registrant has submitted electronically and posted to its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrants were required to submit and post such files). Progress Energy Yes x No o PEC Yes x No o PEF Yes x No o Indicate by check mark whether each registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Progress Energy Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o PEC Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o PEF Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o Indicate by check mark whether each registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Progress Energy Yes o No x PEC Yes o No x PEF Yes o No x At November 5, 2012, each registrant had the following shares of common stock outstanding: Registrant Description Shares Progress Energy Common Stock (Par Value $0.01) 100 (all of which were held directly by Duke Energy Corporation) PEC Common Stock (Without Par Value) 159,608,055 (all of which were held directly by Progress Energy, Inc.) PEF Common Stock (Without Par Value) 100 (all of which were held indirectly by Progress Energy, Inc.) This combined Form 10-Q is filed separately by three registrants: Progress Energy, PEC and PEF (collectively, the Progress Energy Registrants). Information contained herein relating to any individual registrant is filed by such registrant solely on its own behalf. Each registrant makes no representation as to information relating exclusively to the other registrants. Progress Energy and PEF meet the conditions set forth in General Instruction H(1)(a) and (b) of Form 10-Q andare therefore filing this form with the reduced disclosure format. TABLE OF CONTENTS SAFE HARBOR FOR FORWARD-LOOKING STATEMENTS 2 PART I.FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 4 Unaudited Condensed Interim Financial Statements Progress Energy, Inc. (Progress Energy) Unaudited Condensed Consolidated Statements of Operations and Comprehensive Income 4 Unaudited Condensed Consolidated Balance Sheets 5 Unaudited Condensed Consolidated Statements of Cash Flows 6 Unaudited Consolidated Statements of Changes in Total Equity 7 Carolina Power & Light Company d/b/a Progress Energy Carolinas, Inc. (PEC) Unaudited Condensed Consolidated Statements of Operations and Comprehensive Income 8 Unaudited Condensed Consolidated Balance Sheets 9 Unaudited Condensed Consolidated Statements of Cash Flows 10 Unaudited Consolidated Statements of Changes in Total Equity 11 Florida Power Corporation d/b/a Progress Energy Florida, Inc. (PEF) Unaudited Condensed Statements of Operations and Comprehensive Income 12 Unaudited Condensed Balance Sheets 13 Unaudited Condensed Statements of Cash Flows 14 Unaudited Statements of Changes in Total Equity 15 Combined Notes to Unaudited Condensed Interim Financial Statements Note 1– Organization and Summary of Significant Accounting Policies 16 Note 2– Merger and Sales of Other Assets 18 Note 3– Financial Information by Business Segment 21 Note 4– Regulatory Matters 23 Note 5– Commitments and Contingencies 30 Note 6– Debt and Credit Facilities 36 Note 7– Goodwill 38 Note 8– Risk Management Activities and Derivatives Transactions 38 Note 9– Fair Value of Financial Assets and Liabilities 48 Note 10 – Investments in Debt and Equity Securities 52 Note 11 – Variable Interest Entities 57 Note 12 – Benefit Plans 58 Note 13 – Severance 62 Note 14 – Income Taxes 63 Note 15 – Related Party Transactions 64 Note 16 – New Accounting Standards 65 Note 17 – Condensed Consolidating Statements 66 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 75 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 90 ITEM 4. CONTROLS AND PROCEDURES 91 PART II.OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 91 ITEM 1A. RISK FACTORS 91 ITEM 6. EXHIBITS 92 SIGNATURES 94 1 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING INFORMATION This document includes forward-looking statements within the meaning of Section27A of the Securities Act of 1933 and Section21E of the Securities Exchange Act of 1934. Forward-looking statements are based on management’s beliefs and assumptions. These forward-looking statements, which are intended to cover the applicable Progress Energy Registrants, are identified by terms and phrases such as “anticipate,” “believe,” “intend,” “estimate,” “expect,” “continue,” “should,” “could,” “may,” “plan,” “project,” “predict,” “will,” “potential,” “forecast,” “target,” “guidance,” “outlook,” and similar expressions. Forward-looking statements involve risks and uncertainties that may cause actual results to be materially different from the results predicted. Factors that could cause actual results to differ materially from those indicated in any forward-looking statement include, but are not limited to: · State and federal legislative and regulatory initiatives, including costs of compliance with existing and future environmental requirements, as well as rulings that affect cost and investment recovery or have an impact on rate structures; · The ability to recover eligible costs and earn an adequate return on investment through the regulatory process; · The scope of necessary repairs of the delamination of Crystal River Unit 3 Nuclear Plant (CR3) could prove more extensive or costly than is currently identified, such repairs could prove not to be feasible resulting in early retirement of the unit, the cost of repair and/or replacement power could exceed estimates and insurance coverage or may not be recoverable through the regulatory process; · The ability to maintain relationships with customers, employees or suppliers post-merger; · The ability to successfully integrate with Duke Energy businesses and realize cost savings and any other synergies expected from the merger; · The risk that the credit ratings of the combined company or its subsidiaries may be different from what the companies expect; · The impact of compliance with material restrictions of conditions related to the Duke Energy merger imposed by regulators could exceed our expectations; · Costs and effects of legal and administrative proceedings, settlements, investigations and claims; · Industrial, commercial and residential growth or decline in PEC’s or PEF’s service territories, customer base or customer usage patterns; · Additional competition in electric markets and continued industry consolidation; · The influence of weather and other natural phenomena on each of PEC’s and PEF’s operations, including the economic, operational and other effects of storms, hurricanes, droughts and tornadoes; · The ability to successfully operate electric generating facilities and deliver electricity to customers; · The ability to recover, in a timely manner, if at all, costs associated with future significant weather events through the regulatory process; · The impact on our facilities and business from a terrorist attack, cyber security threats and other catastrophic events; · The inherent risks associated with the operation and potential construction of nuclear facilities, including environmental, health, safety, regulatory and financial risks; · The timing and extent of changes in commodity prices and interest rates and the ability to recover such costs through the regulatory process, where appropriate; · Unscheduled generation outages, unusual maintenance or repairs and electric transmission system constraints; · The results of financing efforts, including the Progress Energy Registrants’ ability to obtain financing on favorable terms, which can be affected by various factors, including the respective Progress Energy Registrants’ credit ratings and general economic conditions; · Declines in the market prices of equity securities and resultant cash funding requirements for our defined benefit pension plans and nuclear decommissioning trust funds; · The level of creditworthiness of counterparties to our transactions; · Employee workforce factors, including the potential inability to attract and retain key personnel; · Growth in opportunities for the respective Progress Energy Registrants’ business units; 2 · Construction and development risks associated with the completion of our capital investment projects in existing and new generation facilities, including risks related to financing, obtaining and complying with terms of permits, meeting construction budgets and schedules, and satisfying operating and environmental performance standards, as well as the ability to recover costs from ratepayers in a timely manner or at all; · The effect of accounting pronouncements issued periodically by accounting standard-setting bodies; and · The impact of potential goodwill impairments. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. The Progress Energy Registrants undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. 3 PART I.FINANCIAL INFORMATION ITEM 1.
